Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-4,6,7,10-12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low (2016/0256067) and Corndorf (2008/0238749).

1. (original) A method for reducing a data size of user data associated with a sleep session, the method comprising:
receiving, from one or more sensors, first user data associated with a first sleep session of a user; (see at least figure 4 of Low which teaches electrode sensors, and at least ¶40,71 which teaches recording neural data during sleeping)
determining that the first user data comprises at least a first instance of a first sleep feature, the first sleep feature being a first data size; (see at least ¶71 of Low which teaches determining power in EEG signal during various sleep stages)
determining a first value representing the first instance during a first temporal interval; (at least ¶71 of Low teaches determining normalized power for one or more frequencies at a specific time increment)
determining first encoding data representing the first value, the first encoding data being a second data size that is less than the first data size; generating second user data by encoding the first user data using the first encoding data to represent the first instance in the second user data; (at least ¶69 of Low teaches compressing and storing the data.  However, Low is silent as to the details of encoding.  However, at least ¶23,49 teaches such encoding scheme.  It would have been obvious to use such encoding with the device of Low sine it would merely yield predictable results, and allow for usage of less storage space in a known manner.)
storing the second user data.  (see at least ¶69 of Low and at least ¶19 of Corndorf)

2. (original) The method of claim 1, further comprising:
generating, prior to the first value being determined, third user data by applying a first filter to the first user data; (at least ¶19 of Corndorf teaches a filter module, and at least ¶69 of Low teaches filters)
segmenting the third user data into a plurality of temporal intervals, the plurality comprising the first temporal interval; determining that the first temporal interval comprises the first instance. (see at least ¶19,49 of Corndorf)

3. (original) The method of claim 1, further comprising:
obtaining the second user data; identifying that the second user data is associated with the first value; (as mentioned supra, Low can obtain data for a variety of frequencies while the patient is sleeping, and a determination of power is made, ¶71)
generating third user data representing the first value, wherein the third user data comprises a reference version of the first sleep feature. (any version of the data can be considered to be a reference version)

4. (original) The method of claim 1, wherein receiving the first user data comprising receiving electroencephalogram (“EEG”) data, the at least one sleep feature comprises one of: a first amount of EEG power in a delta band RMS, a second amount of EEG power in a beta band RMS, a third amount of EEG power in the alpha band RMS, a sleep hypnogram, a running average associated with the EEG data, a sleep depth, a timing of detected sleep waves, a number of sleep slow waves per unit of time, an impedance, and a timing of detected sleep micro-arousals. (see at least ¶71,133+ of Low)

6. (original) The method of claim 1, wherein the first data size corresponds to megabytes of data and the second data size corresponds to kilobytes of data. (such data sizes are considered to be obvious design choices yielding merely predictable results.)

7. (original) The method of claim 1, wherein the second user data comprises a three-bit long code representing the first value. (such data size is considered to be an obvious design choice yielding merely predictable results.)


10. (original) A system for reducing a data size of user data associated with a sleep session, the system comprising: one or more sensors; memory; and one or more processors configured by machine-readable instructions to: receive, from the one or more sensors, first user data associated with a first sleep session of a user; (see at least figure 4 of Low which teaches electrode sensors, and at least ¶40,71 which teaches recording neural data during sleeping, and at least ¶50 teaches memory)
determine that the first user data comprises at least a first instance of a first sleep feature, the first sleep feature being a first data size; determine a first value representing the first instance during a first temporal interval; (at least ¶71 of Low teaches determining normalized power for one or more frequencies at a specific time increment)

determine first encoding data representing the first value, the first encoding data being a second data size that is less than the first data size; generate second user data by encoding the first user data using the first encoding data to represent the first instance in the second user data; and store the second user data. (at least ¶69 of Low teaches compressing and storing the data.  However, Low is silent as to the details of encoding.  However, at least ¶23,49 teaches such encoding scheme.  It would have been obvious to use such encoding with the device of Low sine it would merely yield predictable results, and allow for usage of less storage space in a known manner; see at least ¶69 of Low and at least ¶19 of Corndorf re storing the data)


11. The system of claim 10, wherein the one or more processors are further 
configured by the machine-readable instructions to:
generate, prior to the first value being determined, third user data by applying a first filter to the first user data; (at least ¶19 of Corndorf teaches a filter module, and at least ¶69 of Low teaches filters)
segment the third user data into a plurality of temporal intervals, the plurality comprising the first temporal interval; and determine that the first temporal interval comprises the first instance. (see at least ¶19,49 of Corndorf)




12. (original) The system of claim 10, wherein the one or more processors are further configured by the machine-readable instructions to:
obtain the second user data; identify that the second user data is associated with the first value; (as mentioned supra, Low can obtain data for a variety of frequencies while the patient is sleeping, and a determination of power is made, ¶71)
generate third user data representing the first value, wherein the third user data comprises a reference version of the first sleep feature. (any version of the data can be considered to be a reference version)


14. The system of claim 10, wherein the first data size corresponds to megabytes of data and the second data size corresponds to kilobytes of data. (such data sizes are considered to be obvious design choices yielding merely predictable results.)



Allowable Subject Matter
Claims 5,8,9,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792